Title: James Hamilton: Commission to Treat with the Indians, 22 September 1753
From: Hamilton, James
To: 


The renewal of the French advance into the Ohio Valley was signalized in June 1752 by the attack on the Indian town of Pickawillany. Awakening slowly to the threat, the Pennsylvania Assembly the following May voted £200 to the Twightwees as a condolence, and £600 to the other tribes on the Ohio for “the Necessities of Life”—a Pennsylvania euphemism for guns and ammunition. The French pushed steadily forward, erecting forts at Presque Isle, Le Boeuf, and Venango, scornful of warnings from Indians in the English interest. In early September Virginia held a conference with the Ohio Indians at Winchester, but it produced few results: the Indians withdrew their appeal for a fort but did consent that Virginia should erect a stronghouse to protect its present of ammunition. From Winchester the Indians went to Pennsylvania to get that colony’s present, but refused to travel east of Carlisle. Governor Hamilton heard only on September 20 that they were coming, and then the report was they would reach Carlisle the next night. He quickly commissioned Richard Peters, secretary of the Council, Isaac Norris, speaker of the Assembly, and Franklin to proceed across the Susquehanna to meet them.
 
[September 22, 1753]
George the Second, by the Grace of God of Great Britain, France, and Ireland, King, Defender of the Faith, and so forth; To our Trusty and well-beloved Richard Peters, Isaac Norris, and Benjamin Franklyn, Esquires, Greeting:
  Whereas, some Chiefs of the Indians of the Six Nations, of the Shawanese, of the Delawares, and of the Twightwees, living on the Waters of River Ohio, a Branch of the Mississippi, our Good Friends and Allies, have signified to our Governor of our Province of Pennsylvania that they are earnestly desirous to renew the Leagues of Amity subsisting between Us and their Nations, and are now waiting at Carlisle, in the County of Cumberland, within our said Province, for this Purpose: Know Ye, that judging it may greatly contribute to the Safety and Benefit of all our Loving Subjects, Inhabitants of Our said Province of Pennsylvania, to hold a Treaty with these Indians agreeable to their Request, and Reposing Special Trust and Confidence in your Loyalty, Abilities, and Circumspection, We have thought fit to nominate and appoint You the said Richard Peters, Isaac Norris, and Benjamin Franklyn, and Every of You, our Commissioners on Behalf of our Governor of our Province of Pennsylvania aforesaid, to treat with the said Indians now at Carlisle, or with their or any or every of their Chiefs or Delegates, and with them to renew, ratify, and confirm the Leagues of Amity subsisting between Our said Province of Pennsylvania and the said Nations of Indians; And further, to do, act, transact, and finally to conclude and agree with the Indians aforesaid all and every other matter and thing which to You shall appear necessary, touching or in any wise concerning the Premises, as fully and amply to all Intents, Constructions, and Purposes, as Our Governor of Our Province of Pennsylvania aforesaid might or could do being Personally present. Hereby ratifying, confirming, and holding for firm and effectual whatsoever You, the said Richard Peters, Isaac Norris, and Benjamin Franklyn, or any of You, shall Lawfully do in and about the Premises. In Testimony whereof We have caused the Great Seal of our said Province to be hereunto affixed. Witness, James Hamilton, Esquire, (by Vertue of a Commission from Thomas Penn and Richard Penn, Esquires, true and absolute Proprietaries of the said Province, And with Our Royal Approbation) Lieutenant Governor and Commander-in-Chief of the Province aforesaid, and Counties of Newcastle, Kent, and Sussex, upon Delaware, at Philadelphia, the Twenty-Second Day of September, in the Year of our Lord One Thousand Seven Hundred and Fifty-three, and in the Twenty-Seventh Year of Our Reign.
James Hamilton
